UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-2968 Name of Registrant: Vanguard Trustees Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2009  October 31, 2010 Item 1: Reports to Shareholders Vanguard International Value Fund Annual Report October 31, 2010 > For the 12 months ended October 31, 2010, Vanguard International Value Fund returned 9.12%. > The major contributions to the funds return came from its holdings in Europe and in emerging markets. > The funds Pacific region holdings, weighed down by Japanese stocks, made a marginal contribution to return. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 14 Performance Summary. 16 Financial Statements. 18 Your Funds After-Tax Returns. 33 About Your Funds Expenses. 34 Glossary. 36 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended October 31, 2010 Total Returns Vanguard International Value Fund 9.12% Spliced International Index 7.92 International Funds Average 12.88 Spliced International Index: MSCI EAFE Index through May 31, 2010; MSCI All Country World Index ex USA thereafter. International Funds Average: Derived from data provided by Lipper Inc. Y our Funds Performance at a Glance October 31, 2009, Through October 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard International Value Fund $29.95 $31.92 $0.735 $0.000 1 Chairmans Letter Dear Shareholder, Vanguard International Value Fund returned about 9% for the year ended October 31, 2010, lagging the average return of peer-group funds. The fund finished a little more than 1 percentage point ahead of its benchmark index, although the difference was due largely to an adjustment known as fair-value pricing, which is required of the fund but not the index. The concept and its rationale are explained on page 6. The International Value Funds selections of European stocks, its largest allocation by far, and emerging markets stocks contributed the most to return. The fund was less successful in its choices of Pacific region stocks. The U.S. dollar fluctuated against various currencies during the period; most notably it strengthened against the euro and the British pound, which because of the funds heavy allocation to European stocks served to reduce the funds return for U.S.-based investors. Note: If you invest in the fund through a taxable account, you may wish to review the after-tax returns for investors in the highest tax bracket, which appear later in this report. Stock market performance was better than it felt Global stock prices rallied at the start of the period, but struggled through the spring and summer, weighed down by Europes sovereign debt crisis and the slow pace of economic recovery in the United States. In the fiscal years final 2 months, the mood turned. Stock prices climbed on continued strength in corporate earnings. In the United States, stocks also seemed to get a boost from the Federal Reserve Boards hints that it would try to stimulate the economy with a second round of U.S. Treasury bond purchases. (In early November, the Fed announced that it would buy as much as $600 billion in Treasuries.) For the 12 months, the broad U.S. stock market returned about 19%, a performance that was better than it felt in a year of ups and downs. Small-capitalization stocks did even better. International stocks returned about 13% on the strength of a powerful rally in emerging markets and solid single-digit gains in developed markets in Europe and the Pacific region. Despite shrinking yields, bonds attracted investor dollars Although fixed income yields have fallen to generational lows, investors continued to bid up bond prices. The broad U.S. bond market produced a 12-month return of about 8% as the yield of the 10-year U.S. Treasury note fell from 3.39% at the start of the period to 2.61% at the close. Tax-exempt municipal bonds also rallied. Bond prices and yields move in opposite directions, of course, so abundant returns built on rising prices could mean leaner pickings in the years ahead. The yields of money market securities hovered near 0%, consistent with the Federal Reserve Boards target for short-term rates. Market Barometer Average Annual Total Returns Periods Ended October 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 17.67% -6.14% 1.99% Russell 2000 Index (Small-caps) 26.58 -3.91 3.07 Dow Jones U.S. Total Stock Market Index 19.04 -5.55 2.52 MSCI All Country World Index ex USA (International) 13.08 -7.62 6.21 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 8.01% 7.23% 6.45% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 7.78 5.79 5.20 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.89 2.41 CPI Consumer Price Index 1.17% 1.54% 1.89% 3 Europe, emerging markets were major contributors The International Value Funds holdings in Europe and in emerging markets were the primary contributors to return during the fiscal yearthe former because of its large weighting in the portfolio, the latter because of its strong returns. The funds European holdings accounted for more than half of its assets and returned about 6%, as stocks in the region snapped back strongly in the spring after fears of debt defaults by fiscally strained members of the Eurozone had roiled the markets. Germany, the strongest economy in Europe, and the United Kingdom, whose new government took steps to shrink the countrys budget deficit, were the leading contributors. The funds advisors did miss a variety of opportunities among stocks in Switzerland, the U.K., and France, but at the same time, they navigated well among Europes troubled financial industry stocks, sidestepping some of the holdings that weighed on the funds benchmark. The funds emerging markets holdings contributed almost as much to the portfolios return as the European selections, as a strong return (about 16%) compensated for this segments smaller slice of the portfolio (about a fifth of assets). The fund benefited from the general rally among emerging markets stocks and got an added boost from some selections in China, such as Weichai Power Co., a maker of diesel engines. The advisors also made Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average International Value Fund 0.45% 1.44% The fund expense ratio shown is from the prospectus dated February 24, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the funds expense ratio was 0.39%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: International Funds. 4 some astute choices among information technology stocks, such as Hynix Semiconductor of South Korea. Holdings in Japan and other developed countries in the Pacific region, which also represented about a fifth of the portfolios assets, provided only a marginal contribution to return. Some good selections, such as Canon in the information technology sector, were outweighed by poor choices elsewhere. The funds smallest regional holdingCanadian stocks, representing around 3% of assetsmade a significant (1 percentage point) contribution to return. In addition to some good stock selections, the fund benefited from BHP Billitons proposed takeover of Potash Corp. of Saskatchewan, which drove Potash Corp.s stock price up almost 70% during the period. (The proposal was blocked by the Canadian government shortly after the fiscal year closed, and BHP dropped its bid.) The funds long-term record underscores advisors skills The International Value Fund, which scours the world outside the United States for stocks that have good prospects but are currently undervalued, has had a solid long-term track record. In a decade of remarkable stock market volatility, the fund generated an average annual return over the 10 years ended October 31 Total Returns Ten Years Ended October 31, 2010 Average Annual Return International Value Fund 5.95% Spliced International Index 3.13 International Funds Average 2.63 Spliced International Index: MSCI EAFE Index through May 31, 2010; MSCI All Country World Index ex USA thereafter. International Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Investment insight A note on fair-value pricing During the fiscal year ended October 31, Vanguard International Value Fund pretty much matched the return of its index. The funds reported return was about 1 percentage point higher, however, because the prices of the funds securities are adjusted to reflect their fair value. The prices of those in the index are not. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a funds closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may changebecause of company- specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the funds daily net asset value, thus ensuring that the NAV doesnt include stale prices. The result can be a temporary divergence between the return of the fund and that of its benchmark indexa difference that usually corrects itself when the foreign markets reopen. of close to 6%, despite the significant blow to markets around the world (and to long-term averages) of the steep plunge in stocks that occurred in 2008. By comparison, the average return of peer-group international funds over the period was about 3%. The intricacies of investing in the worlds equity markets underscore the benefits that the fund derives from the expertise of some of the worlds most skilled advisors: AllianceBernstein, Lazard Asset Management, Edinburgh Partners, and Hansberger Global Investors. In addition, the funds low expenses help you keep more of its return, a benefit that compounds over time. International investing aids in diversification After a rough period during the global financial crisis, international markets have rebounded, particularly emerging markets. Their strength has helped make up for patches of weakness in Europes developed markets. The variation in performance from region to region highlights again the value of a diversified portfolio. Markets around the globe may be affected by similar events, but their response to those developments often differs. Our research suggests that, over time, those differences can become more pronounced. As the impact of a global shock such as the recent financial crisis recedes, stock markets once again take their cues from developments in local economies, enhancing the risk-return properties of a globally diversified portfolio. 6 Thats why we encourage you to build a portfolio that holds a mix of stocksincluding international equities, both value- and growth-orientedand bonds that is tailored to match your risk profile and time horizon. How future economic developments will play out around the globe is difficult to predict. But a time-tested way to meet those challenges is to hold a well-diversified portfolio while keeping costs low. Vanguard International Value Fund can play a role in such an investing strategy. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 9, 2010 7 Advisors Report For the 12 months ended October 31, 2010, Vanguard International Value Fund returned 9.12%. Your fund is managed by four independent advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal year and of how the portfolios positioning reflects this assessment. These reports were prepared on November 15, 2010. Vanguard International Value Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Lazard Asset Management LLC 28 2,109 The advisor uses a research-driven, bottom-up, relative-value approach in selecting stocks. The goal is to identify individual stocks that offer an appropriate trade-off between low relative valuation and high financial productivity. AllianceBernstein L.P. 28 2,072 The advisor uses a fundamentals-based, research-driven approach to find companies whose long-term earnings power exceeds the level implied by their current stock price. Proprietary quantitative tools aid risk control and portfolio construction, helping the advisor to achieve a balanced trade-off between risk and return. Edinburgh Partners Limited 25 1,856 The advisor employs a concentrated, low-turnover, value-oriented investment approach that results in a portfolio of companies with good long-term prospects and below-market price/earnings ratios. In-depth fundamental research on industries and companies is central to this investment process. Hansberger Global Investors, Inc. 17 1,318 The advisor employs traditional, bottom-up fundamental analysis to identify undervalued investment opportunities. A team of analysts operating around the world evaluates companies from both economic and geographic perspectives. Cash Investments 2 177 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor may also maintain a modest cash position. 8 Lazard Asset Management LLC Portfolio Managers: Michael G. Fry, Managing Director Michael A. Bennett, CPA, Managing Director The equity market was volatile over the past 12 months, as many developments during the period led to intervals of both confidence and fear for investors. Positive developments included economic expansion in most parts of the world, strong corporate earnings, and the announcement of relatively benign financial regulation, including the Basel III capital requirements. Among the negative developments were the sovereign debt crisis in Europe, the oil spill in the Gulf of Mexico, and tensions in the Korean peninsula. Stock selection in the financial sector detracted from relative returns. Underperformance by Société Générale, Barclays, Sumitomo Mitsui Financial Group, Nomura Holdings, and Credit Suisse reflected a diminished outlook for investment banking profitability. However, the portfolio benefited from its holdings in Banco do Brasil, Banco Santander, Standard Chartered, and China Construction Bank. While a low exposure to the materials sector detracted from the portfolios returns during the period, stock selection partially offset the negative effect on performance. In particular, Potash Corp. of Saskatchewan performed well subsequent to a takeover attempt by BHP Billiton. Further, the portfolios positions in BHP Billiton and Vale benefited from the strong recovery in demand for raw materials. Conversely, a low exposure to the utilities sector helped performance as the sector lagged the overall market. The sector continues to be oversupplied, as incremental supply has become available while demand remains below 2007 peak levels. Stock selection in the industrials and information technology sectors also benefited the portfolio. In industrials, Swedish lock maker Assa Abloy, Japanese robotics company Fanuc, and Chinas Weichai Power performed well both as businesses and as stocks. In information technology, shares of Canon, Keyence, and Redecard performed well over the year, reflecting the companies competitive strength and improved earnings. Most indicators of economic activity have shown signs of stabilization. Very strong growth in emerging markets has continued to drive global GDP growth while consumer spending remains stagnant in many developed markets. Equity valuations overall do not appear stretched, despite some exuberance in emerging markets and related stocks. Nevertheless, risks remain: Monetary policy has been extraordinary, bond yields are implying a cautious outlook for nominal growth, and governments are starting to take measures to rein in unsustainable deficits. Our team continues to focus on 9 stock selection, and remains confident that our strong track record will continue in a variety of market conditions. AllianceBernstein L.P. Portfolio Managers: Kevin F. Simms, Co-Chief Investment OfficerInternational Value Equities and Director of ResearchGlobal and International Value Equities Henry S. DAuria, CFA, Co-Chief Investment OfficerInternational Value Equities and Chief Investment Officer Emerging Markets Value Equities Markets remained volatile during the 12-month reporting period, although major stock indexes in developed and emerging markets recouped losses incurred in the spring of 2010. Returns on individual stocks were highly correlated, as broad macroeconomic trendsrather than company-specific fundamentalsdrove performance. During the reporting period, technology and consumer cyclical holdings detracted from returns. However, during the last four months of the reporting period, holdings from diverse industriesincluding industrial commodities, finance, and energyperformed particularly well, bolstering our confidence in the portfolios positioning across sectors. Despite widespread economic uncertainty, we expect the recovery to continue as balance sheets of banks and household continue to improve, while interest rates remain very low. Moreover, theres a provocative opportunity in equities because many companies have exceptionally strong cash flows that are being undervalued by the market. Investors are reluctant to assign much value to excess cash, reflecting doubts that it can be deployed productively. But our research shows that the corporate cash giveback potential is as great as it has ever been and should trigger strong stock gains as managements unlock this value via buybacks, dividends, and acquisitions. Our portfolio is well positioned to take advantage of this unprecedented opportunity. According to our research, holdings as diverse as BAE Systems, Vale, and AstraZeneca will generate long-term free cash flows of between 50% and 80% of their current stock prices, yet they trade well below the benchmark based on our long-term earnings forecasts. By packing the portfolio with stocks like these, were strategically positioned for a potential shift in sentiment regarding global equity markets. As macroeconomic uncertainty subsides, corporate confidence grows, and markets focus more closely on company fundamentals, were confident that there will be many ways for our holdings to win in the coming quarters. 10 Edinburgh Partners Limited Portfolio Manager: Sandy Nairn, Director and CEO In our last letter, we spent some time talking about the dichotomy in world growth between developed and developing markets. In the developed world, we have economies where the government finances have taken the strain of sustaining growth. In the developing economies, we see both trade and fiscal surpluses supported by a financial system that largely avoided the worst excesses of the West. In particular, we remarked upon the injection of liquidity that had been taking place to counteract the effects of the financial crisis and how this might play out in the developing world, where liquidity was not required and indeed might actually be unhelpful. It is almost as if you had to administer identical medicine to two patients, but only one was actually sick. Clearly under such circumstances you would expect two different outcomes. Another analogy would be that pumping up a deflated balloon is one thing, but adding extra air to an already inflated one is quite another. We are now beginning to see the next stages of this process. In emerging markets, there are many companies where profits and valuations are being temporarily inflated by the global liquidity that continues to be injected into the system. The two most obvious areas are both China-relatedproperty on the one hand and commodities on the other. The Hong Kong property stocks do not look particularly expensive based on current or prospective earnings, but the main reason for this is that current and prospective earnings are based on margins that are getting close to peak levels. Moreover, the stocks no longer trade at a meaningful discount to their asset value. Equally, there continues to be an expectation embedded in commodity prices dependent upon ever-increasing Chinese consumption levels. While consumption will continue to increase, it is likely that the pace of growth will slacken. Our view remains that even though growth prospects in the developing world remain better, this is already discounted in prices. We had sold many of our holdings in Hong Kong and China at the time of the last letter. Given where valuations now stand, we are now considering carefully whether it is time to remove the ones that remain. On a more optimistic note, we also talked about the opportunities we were seeing in Japan and, as a consequence, how the funds exposure to Japanese equities had increased. We continue to hold this view. Consider that, based on historical numbers, Japan now has a higher dividend yield, a lower price/earnings multiple, and less than half the price/book value of the U.S. market. The last time that Japan had a lower P/E than the United States was in 1973! Many argue that Japan is in a slump from which it cannot recover. This is not the experience of the companies we are 11 meeting. Earnings are recovering, balance sheets are strong, and some companies are becoming increasingly shareholder-friendly, with dividend increases and buybacks being announced regularly. However, this is not comprehensive, and the lack of alignment with shareholder interests does linger in some parts of the market. Hansberger Global Investors, Inc. Portfolio Managers: Ronald Holt, CFA, CEO and Co-Chief Investment OfficerValue Team Aureole L.W. Foong, Managing Director Emerging Markets Despite heightened uncertainty in the global economy, equity markets moved higher over the past 12 months. In developed countries, weak demand, high levels of public debt, and pending changes in regulatory frameworks were just a few of the issues confronting corporations and investors. In addition, weak employment data in the United States, and the prospects of quantitative easing there and elsewhere, led to a weaker U.S. dollar and an increased appetite for commodities and non-U.S. equities. In emerging markets, underlying economic growth remained strong even as policymakers grappled with increasing signs of inflation. The result was interest rate hikes in China, India, and other emerging-market countries as well as other administrative measures meant to temper capital inflows and relieve upward pressure on many of these currencies. Even as officials worked to cool their economies in order to prevent asset bubbles over this period, emerging equity markets performed extremely well. Our holdings in China were especially strong contributors to performance during the period. In the first half of 2010 many investors worried that Chinas economic growth could slow as policymakers took strong steps to curtail real estate speculation. In addition, many worried that excessive lending by the banks in China over the past two years would lead to an increase in bad debts that would harm the financial system and the real economy in China. As the year progressed, however, strong earnings and rising new orders helped investments such as Weichai Power and China State Construction. We continue to have significant exposure to China, with a focus on domestically oriented companies. Several of our holdings in the financial sector detracted from performance. Ongoing concerns about capital levels, changing regulations, and a slowdown in capital markets activity hurt investments in companies such as AXA, Nomura Holdings, and Credit Suisse. While we exited our positions in AXA and Nomura, we continue to own Credit Suisse. Overall, we continue to find substantial value in the financial sector in businesses that we believe have very strong franchises and are undervalued. 12 While we are no longer seeing the massive disconnect between fundamentals and valuations that was evident at the beginning of 2009, we continue to believe that the market is mispricing quality and that highly differentiated growth prospects are not being reflected in valuations. We believe that the many high-quality businesses around the world that are trading substantially below their intrinsic values present an opportunity for long-term investors. 13 International Value Fund Fund Profile As of October 31, 2010 Portfolio Characteristics MSCI AC World Index Fund ex USA Number of Stocks 246 1,811 Median Market Cap $40.0B $29.9B Price/Earnings Ratio 14.4x 16.2x Price/Book Ratio 1.5x 1.7x Return on Equity 18.1% 18.2% Earnings Growth Rate 2.4% 4.4% Dividend Yield 2.7% 2.8% Turnover Rate 51%  Ticker Symbol VTRIX  Expense Ratio 1 0.45%  Short-Term Reserves 1.3%  Sector Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Consumer Discretionary 9.6% 9.1% Consumer Staples 7.1 8.9 Energy 11.5 10.4 Financials 23.2 25.5 Health Care 7.7 6.0 Industrials 10.6 10.6 Information Technology 10.0 6.3 Materials 10.1 12.4 Telecommunication Services 8.1 6.2 Utilities 2.1 4.6 Volatility Measures Spliced MSCI AC International World Index Index ex USA R-Squared 0.98 0.98 Beta 1.03 0.98 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Royal Dutch Shell plc Integrated Oil & Gas 2.1% Sanofi-Aventis SA Pharmaceuticals 1.8 Vodafone Group plc Wireless Telecommunication Services 1.7 Vale SA Class B ADR Steel 1.6 Samsung Electronics Co. Semiconductors Ltd. 1.4 GlaxoSmithKline plc Pharmaceuticals 1.4 Novartis AG Pharmaceuticals 1.4 Gazprom OAO ADR Integrated Oil & Gas 1.3 BNP Paribas Diversified Banks 1.2 ENI SPA Integrated Oil & Gas 1.2 Top Ten 15.1% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of equity exposure) 1 The expense ratio shown is from the prospectus dated February 24, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2010, the expense ratio was 0.39%. 14 International Value Fund Market Diversification (% of equity exposure) MSCI AC World Index Fund ex USA Europe United Kingdom 20.0% 15.0% France 10.3 7.1 Switzerland 5.5 5.3 Germany 5.5 5.7 Italy 2.8 2.0 Belgium 1.9 0.7 Finland 1.4 0.8 Denmark 1.3 0.7 Sweden 1.0 2.1 Other 2.6 5.8 Subtotal 52.3% 45.2% Pacific Japan 17.7% 14.3% Hong Kong 2.1 1.8 Australia 2.1 5.9 Singapore 1.3 1.2 Other 0.1 0.1 Subtotal 23.3% 23.3% Emerging Markets China 4.6% 4.3% Brazil 4.5 3.8 South Korea 3.7 3.1 Russia 2.7 1.4 Taiwan 1.7 2.5 Other 4.1 8.3 Subtotal 21.3% 23.4% Middle East 0.0% 0.5% North America Canada 3.1% 7.6% 15 International Value Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2000, Through October 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment International Value Fund 9.12% 5.02% 5.95% $17,829 MSCI All Country World Index ex USA 13.08 6.21 5.46 17,012 Spliced International Index 7.92 3.22 3.13 13,612 International Funds Average 12.88 3.69 2.63 12,966 Spliced International Index: MSCI EAFE Index through May 31, 2010; MSCI All Country World Index ex USA thereafter. International Funds Average: Derived from data provided by Lipper Inc. Fiscal-Year Total Returns (%): October 31, 2000, Through October 31, 2010 Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. See Financial Highlights for dividend and capital gains information. 16 International Value Fund Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years International Value Fund 5/16/1983 2.46% 3.47% 5.56% Vanguard fund returns do not reflect the 2% feeon redemptions of shares held for less than two months. 17 International Value Fund Financial Statements Statement of Net Assets As of October 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.9%) 1 Australia (1.7%) BHP Billiton Ltd. 1,324,100 54,714 National Australia Bank Ltd. 1,343,021 33,614 Westpac Banking Corp. 843,565 18,784 Commonwealth Bank of Australia 320,014 15,384 MAp Group 1,200,002 3,586 Bank of Queensland Ltd. 239,516 2,442 128,524 Austria (0.1%) OMV AG 120,100 4,492 Belgium (1.8%) Anheuser-Busch InBev NV 942,215 59,175 Solvay SA Class A 350,726 37,166 Belgacom SA 750,590 29,474 Delhaize Group SA 158,144 11,054 136,869 Brazil (4.4%) Vale SA Class B Pfd. ADR 2,665,700 76,586 Banco do Brasil SA 3,456,100 66,914 Petroleo Brasileiro SA ADR Type A 1,582,077 49,345 Vale SA Class B ADR 1,424,600 45,787 Cielo SA 4,901,600 42,233 Cia Energetica de Minas Gerais ADR 1,192,731 21,278 Gafisa SA ADR 1,017,436 17,083 Rossi Residencial SA 887,500 8,701 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 233,200 4,046 MRV Engenharia e Participacoes SA 177,200 1,725 333,698 Market Value Shares ($000) Canada (3.0%) Bank of Nova Scotia 453,654 24,317 Suncor Energy Inc. 689,975 22,086 ^ Rogers Communications Inc. Class B 563,100 20,517 Teck Resources Ltd. Class B 451,728 20,210 Potash Corp. of Saskatchewan Inc. 135,900 19,654 Agrium Inc. 219,800 19,443 Canadian National Railway Co. 290,279 18,804 ^ Penn West Energy Trust 805,427 18,345 Suncor Energy Inc. 560,072 17,946 Nexen Inc. 842,373 17,923 * Lundin Mining Corp. 1,732,800 10,976 National Bank of Canada 153,100 10,077 Toronto-Dominion Bank 68,700 4,948 225,246 China (4.5%) China Mobile Ltd. 6,218,500 63,505 China Construction Bank Corp. 60,249,000 57,598 Weichai Power Co. Ltd. 3,984,800 52,579 China State Construction International Holdings Ltd. 34,724,400 26,507 Guangzhou Automobile Group Co. Ltd. 15,336,169 23,347 Bank of China Ltd. 29,996,000 18,017 China Shenhua Energy Co. Ltd. 3,923,000 17,513 Ping An Insurance Group Co. of China Ltd. 1,593,000 17,223 China Petroleum & Chemical Corp. 16,402,000 15,606 Yanzhou Coal Mining Co. Ltd. 5,100,000 14,756 Industrial & Commercial Bank of China 16,089,000 12,998 18 International Value Fund Market Value Shares ($000) * GOME Electrical Appliances Holdings Ltd. 36,607,000 12,355 Daphne International Holdings Ltd. 4,866,000 5,445 337,449 Denmark (1.3%) Carlsberg A/S Class B 345,166 37,737 Novo Nordisk A/S Class B 281,900 29,600 * Danske Bank A/S 673,800 17,899 * Vestas Wind Systems A/S 330,582 10,538 95,774 Finland (1.3%) Nokia Oyj 5,420,833 58,217 Sampo Oyj 1,148,200 32,153 Cargotec Oyj Class B 180,700 8,217 98,587 France (9.7%) Sanofi-Aventis SA 1,986,904 139,206 BNP Paribas 1,265,133 92,539 Total SA 1,136,927 61,888 Danone 857,383 54,363 Teleperformance 1,323,584 41,826 AXA SA 2,111,283 38,504 LVMH Moet Hennessy Louis Vuitton SA 194,000 30,437 PPR 173,255 28,496 Bouygues SA 638,100 28,222 Technip SA 290,869 24,504 Vivendi SA 833,870 23,828 Societe Generale 294,444 17,656 Lagardere SCA 410,100 17,520 Cap Gemini SA 343,000 17,510 Carrefour SA 316,876 17,157 ^ EDF SA 356,100 16,337 STMicroelectronics NV 1,683,889 14,766 * Renault SA 236,300 13,192 ^ GDF Suez 307,452 12,285 ArcelorMittal 378,274 12,240 France Telecom SA 496,100 11,903 Arkema SA 181,900 11,754 * Cie Generale de Geophysique-Veritas 171,100 3,997 730,130 Germany (5.0%) Adidas AG 1,078,350 70,235 SAP AG 1,167,208 60,811 Deutsche Post AG 2,548,990 47,515 Allianz SE 326,700 40,912 Bayer AG 535,736 39,959 E.ON AG 909,700 28,474 Siemens AG 194,568 22,203 ThyssenKrupp AG 540,600 19,889 Deutsche Bank AG 310,000 17,858 Market Value Shares ($000) Muenchener Rueckversicherungs AG 108,100 16,896 Henkel AG & Co. KGaA Prior Pfd. 236,736 13,959 378,711 Hong Kong (2.0%) Swire Pacific Ltd. Class A 3,612,000 51,413 Esprit Holdings Ltd. 7,692,532 41,518 Sun Hung Kai Properties Ltd. 1,417,000 24,375 HSBC Holdings plc 1,478,269 15,409 New World Development Ltd. 3,704,000 7,341 * AIA Group Ltd. 1,906,000 5,668 Yue Yuen Industrial Holdings Ltd. 1,495,500 5,364 Great Eagle Holdings Ltd. 1,121,000 3,359 154,447 India (0.6%) Bharti Airtel Ltd. 5,458,412 40,156 2 Tata Steel Ltd. Warrants Exp. 12/23/14 701,300 9,398 49,554 Indonesia (0.5%) Telekomunikasi Indonesia Tbk PT ADR 897,800 36,262 Ireland (0.3%) CRH plc 1,175,800 20,310 * Smurfit Kappa Group plc 532,200 5,697 26,007 Italy (2.6%) ENI SPA 4,105,266 92,440 Intesa Sanpaolo SPA (Registered) 14,178,388 49,868 UniCredit SPA 10,885,450 28,379 Telecom Italia SPA (Registered) 11,230,800 17,237 Telecom Italia SPA (Bearer) 6,391,400 7,842 195,766 Japan (16.7%) Sony Corp. 2,165,300 73,159 Canon Inc. 1,554,300 71,550 Mitsubishi Corp. 2,812,200 67,548 Fanuc Ltd. 435,000 62,975 Sumitomo Mitsui Financial Group Inc. 1,894,600 56,550 Tokyo Electric Power Co. Inc. 2,211,000 52,795 Tokyo Electron Ltd. 875,200 49,382 Panasonic Corp. 3,308,000 48,222 19 International Value Fund Market Value Shares ($000) Dai Nippon Printing Co. Ltd. 3,585,000 45,222 Fujitsu Ltd. 6,295,000 42,941 Obayashi Corp. 10,468,000 42,650 Mitsui & Co. Ltd. 2,465,700 38,779 Honda Motor Co. Ltd. 999,800 36,042 Hoya Corp. 1,489,900 34,802 Mizuho Financial Group Inc. 23,349,100 33,864 Fujikura Ltd. 7,188,000 33,448 Yahoo Japan Corp. 88,100 30,753 Mitsubishi Estate Co. Ltd. 1,615,000 28,292 Nippon Telegraph & Telephone Corp. 588,800 26,555 Japan Tobacco Inc. 8,316 25,835 Nissan Motor Co. Ltd. 2,753,200 24,197 ORIX Corp. 251,820 22,938 Omron Corp. 954,400 22,110 Toshiba Corp. 4,390,000 21,973 Mitsui Fudosan Co. Ltd. 1,121,000 21,198 Daito Trust Construction Co. Ltd. 342,800 20,729 Nidec Corp. 207,700 20,511 Shin-Etsu Chemical Co. Ltd. 389,600 19,700 Sharp Corp. 1,890,000 18,670 Yamada Denki Co. Ltd. 274,770 17,830 Nintendo Co. Ltd. 65,900 17,016 Sumitomo Realty & Development Co. Ltd. 675,000 14,704 THK Co. Ltd. 697,600 13,392 Bank of Yokohama Ltd. 2,556,000 12,532 Sumitomo Trust & Banking Co. Ltd. 2,268,000 12,383 Sumitomo Corp. 973,900 12,330 JFE Holdings Inc. 380,100 11,853 Tokyo Gas Co. Ltd. 2,201,000 10,355 JX Holdings Inc. 1,641,500 9,676 Asahi Glass Co. Ltd. 942,000 9,036 Aeon Co. Ltd. 479,000 5,641 Sumitomo Rubber Industries Ltd. 510,400 5,486 * Mitsubishi Materials Corp. 1,637,000 5,125 ITOCHU Corp. 543,000 4,759 KDDI Corp. 783 4,221 1,259,729 Mexico (0.7%) Grupo Televisa SA ADR 1,509,100 33,879 America Movil SAB de CV ADR 319,917 18,319 52,198 Market Value Shares ($000) Netherlands (0.5%) * ING Groep NV 1,896,000 20,285 * Randstad Holding NV 208,046 9,911 Koninklijke DSM NV 116,400 6,229 36,425 New Zealand (0.1%) Telecom Corp. of New Zealand Ltd. 2,894,085 4,491 Norway (0.9%) Yara International ASA 725,860 38,273 ^,* Subsea 7 Inc. 911,051 19,207 * Petroleum Geo-Services ASA 591,650 7,409 64,889 Poland (0.2%) KGHM Polska Miedz SA 406,800 18,269 Russia (2.7%) Gazprom OAO ADR (London Shares) 4,003,900 87,666 Lukoil OAO ADR (U.S. Shares) 616,240 34,365 * Evraz Group SA GDR 671,561 20,374 Lukoil OAO ADR (London Shares) 358,000 19,964 MMC Norilsk Nickel ADR 736,315 13,703 Gazprom OAO ADR (U.S. Shares) 576,959 12,632 Mobile Telesystems OJSC ADR 542,547 11,746 200,450 Singapore (1.3%) Singapore Telecommunications Ltd. 32,583,900 78,071 DBS Group Holdings Ltd. 1,586,701 17,090 95,161 South Africa (0.7%) MTN Group Ltd. 1,282,743 23,077 Bidvest Group Ltd. 856,390 18,240 * Gold Fields Ltd. ADR 696,600 10,985 52,302 South Korea (3.6%) Samsung Electronics Co. Ltd. 137,192 91,017 SK Telecom Co. Ltd. ADR 2,131,300 39,280 KB Financial Group Inc. 857,386 38,175 Hyundai Mobis 139,000 34,615 Hana Financial Group Inc. 756,400 21,494 Korea Zinc Co. Ltd. 66,400 16,806 Hyundai Steel Co. 150,000 14,565 Samsung Electronics Co. Ltd. Prior Pfd. 29,300 14,398 270,350 20 International Value Fund Market Value Shares ($000) Spain (0.6%) Banco Santander SA 3,384,560 43,444 Sweden (0.9%) Assa Abloy AB Class B 1,638,200 42,007 Sandvik AB 1,295,341 19,529 Telefonaktiebolaget LM Ericsson Class B 977,919 10,755 72,291 Switzerland (5.4%) Novartis AG 1,758,822 101,911 * UBS AG 4,816,641 81,823 Nestle SA 1,226,222 67,166 Roche Holding AG 361,550 53,095 Actelion Ltd. 796,085 39,771 ABB Ltd. 1,078,015 22,330 Credit Suisse Group AG 316,933 13,121 Syngenta AG 46,259 12,808 Lonza Group AG 139,169 12,183 404,208 Taiwan (1.6%) Taiwan Semiconductor Manufacturing Co. Ltd. 26,209,704 53,921 * AU Optronics Corp. 31,108,460 31,037 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,123,915 12,262 Powertech Technology Inc. 2,544,000 8,408 Lite-On Technology Corp. 5,495,337 7,259 United Microelectronics Corp. 12,763,000 6,122 * Pegatron Corp. 4,488,000 6,075 125,084 Thailand (0.4%) Banpu PCL 575,300 14,894 PTT PCL 1,314,100 13,313 28,207 Turkey (0.9%) Turkiye Garanti Bankasi AS 6,652,100 40,155 Turkcell Iletisim Hizmet AS 2,684,000 19,207 Turkiye Vakiflar Bankasi Tao 3,105,000 9,856 69,218 United Kingdom (18.9%) Vodafone Group plc 48,175,554 131,694 Royal Dutch Shell plc Class A 3,308,200 107,309 GlaxoSmithKline plc 5,308,947 103,671 Xstrata plc 3,629,590 70,318 Standard Chartered plc 2,185,787 63,224 Aviva plc 9,868,548 62,935 Market Value Shares ($000) British American Tobacco plc 1,565,743 59,649 Tesco plc 8,250,035 56,460 * Lloyds Banking Group plc 47,930,088 52,681 Royal Dutch Shell plc Class B 1,548,080 49,541 Prudential plc 4,200,324 42,482 Royal Bank of Scotland Group plc 59,245,579 42,391 Barclays plc 9,488,855 41,698 Unilever plc 1,364,400 39,337 AstraZeneca plc 780,400 39,256 Rio Tinto plc 588,800 38,243 BAE Systems plc 6,887,290 38,018 WPP plc 3,213,109 37,339 HSBC Holdings plc 3,536,000 36,802 BP plc 5,034,900 34,223 WM Morrison Supermarkets plc 6,876,100 32,361 Eurasian Natural Resources Corp. plc 2,160,171 30,136 Tullow Oil plc 1,465,160 27,828 BG Group plc 1,418,300 27,609 BHP Billiton plc 682,003 24,160 Imperial Tobacco Group plc 713,200 22,842 Marks & Spencer Group plc 3,315,100 22,720 Man Group plc 5,042,216 21,075 Old Mutual plc 7,715,924 16,069 ICAP plc 1,715,273 12,531 * Dixons Retail plc 28,596,701 12,269 TUI Travel plc 2,044,000 6,917 * Inchcape plc 1,108,190 6,193 Informa plc 870,900 6,089 Thomas Cook Group plc 2,032,400 5,891 1,421,961 Total Common Stocks (Cost $6,639,103) 7,150,193 Temporary Cash Investments (4.7%) 1 Money Market Fund (4.4%) 3,4 Vanguard Market Liquidity Fund, 0.237% 328,728,840 328,729 21 International Value Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.3%) 5,6 Federal Home Loan Bank Discount Notes, 0.300%, 11/19/10 4,500 4,500 5 Freddie Mac Discount Notes, 0.300%, 11/1/10 8,000 8,000 5,6 Freddie Mac Discount Notes, 0.295%0.321%, 12/15/10 10,500 10,497 22,997 Total Temporary Cash Investments (Cost $351,724) 351,726 Total Investments (99.6%) (Cost $6,990,827) 7,501,919 Other Assets and Liabilities (0.4%) Other Assets 6 189,957 Liabilities 4 (159,483) 30,474 Net Assets (100%) Applicable to 235,986,490 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 7,532,393 Net Asset Value Per Share $31.92 At October 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 8,044,193 Undistributed Net Investment Income 116,597 Accumulated Net Realized Losses (1,147,591) Unrealized Appreciation (Depreciation) Investment Securities 511,092 Futures Contracts 1,231 Foreign Currencies and Forward Currency Contracts 6,871 Net Assets 7,532,393 See Note A in Notes to Financial Statements. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $70,977,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 97.4% and 2.2%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2010, the value of this security represented 0.1% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $74,080,000 of collateral received for securities on loan. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $11,997,000 and cash of $1,138,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 22 International Value Fund Statement of Operations Year Ended October 31, 2010 ($000) Investment Income Income Dividends 1 182,027 Interest 2 810 Security Lending 5,718 Total Income 188,555 Expenses Investment Advisory FeesNote B Basic Fee 12,270 Performance Adjustment (2,951) The Vanguard GroupNote C Management and Administrative 13,559 Marketing and Distribution 1,584 Custodian Fees 1,456 Auditing Fees 37 Shareholders Reports 101 Trustees Fees and Expenses 13 Total Expenses 26,069 Net Investment Income 162,486 Realized Net Gain (Loss) Investment Securities Sold 50,534 Futures Contracts 1,553 Foreign Currencies and Forward Currency Contracts (10,349) Realized Net Gain (Loss) 41,738 Change in Unrealized Appreciation (Depreciation) Investment Securities 385,786 Futures Contracts 8,207 Foreign Currencies and Forward Currency Contracts 5,329 Change in Unrealized Appreciation (Depreciation) 399,322 Net Increase (Decrease) in Net Assets Resulting from Operations 603,546 1 Dividends are net of foreign withholding taxes of $16,207,000. 2 Interest income from an affiliated company of the fund was $717,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 International Value Fund Statement of Changes in Net Assets Year Ended October 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 162,486 158,439 Realized Net Gain (Loss) 41,738 (1,189,583) Change in Unrealized Appreciation (Depreciation) 399,322 2,438,272 Net Increase (Decrease) in Net Assets Resulting from Operations 603,546 1,407,128 Distributions Net Investment Income (160,303) (214,336) Realized Capital Gain   Total Distributions (160,303) (214,336) Capital Share Transactions Issued 1,733,594 1,051,274 Issued in Lieu of Cash Distributions 150,842 199,429 Redeemed 1 (1,289,207) (1,284,708) Net Increase (Decrease) from Capital Share Transactions 595,229 (34,005) Total Increase (Decrease) 1,038,472 1,158,787 Net Assets Beginning of Period 6,493,921 5,335,134 End of Period 2 7,532,393 6,493,921 1 Net of redemption fees for fiscal 2010 and 2009 of $217,000 and $299,000, respectively. 2 Net AssetsEnd of Period includes undistributed net investment income of $116,597,000 and $125,371,000. See accompanying Notes, which are an integral part of the Financial Statements. 24 International Value Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $29.95 $24.36 $48.38 $41.70 $33.30 Investment Operations Net Investment Income .698 .742 1.176 1 1.020 1.000 1 Net Realized and Unrealized Gain (Loss) on Investments 2.007 5.839 (21.841) 9.634 9.060 Total from Investment Operations 2.705 6.581 (20.665) 10.654 10.060 Distributions Dividends from Net Investment Income (.735) (.991) (.940) (.880) (.560) Distributions from Realized Capital Gains   (2.415) (3.094) (1.100) Total Distributions (.735) (.991) (3.355) (3.974) (1.660) Net Asset Value, End of Period Total Return 2 9.12% 28.34% -45.49% 27.55% 31.22% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,532 $6,494 $5,335 $10,313 $6,926 Ratio of Total Expenses to Average Net Assets 3 0.39% 0.45% 0.42% 0.41% 0.46% Ratio of Net Investment Income to Average Net Assets 2.41% 2.93% 3.08% 2.46% 2.61% Portfolio Turnover Rate 51% 55% 59% 38% 36% 1 Calculated based on average shares outstanding. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.02%), 0.02%, 0.01%, and 0.01%. See accompanying Notes, which are an integral part of the Financial Statements. 25 International Value Fund Notes to Financial Statements Vanguard International Value Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts or to protect the value of securities and related receivables and payables against changes in foreign exchange rates. The primary risk associated with the funds use of these contracts is that a counterparty will fail to fulfill its obligation to pay gains due to the fund under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with 26 International Value Fund highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized gains (losses) on futures or forward currency contracts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in capital. B. AllianceBernstein L.P., Lazard Asset Management LLC, Edinburgh Partners Ltd., and Hansberger Global Investors, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for AllianceBernstein L.P. is subject to quarterly adjustments based on performance for the preceding five years relative to the MSCI All Country World Index excluding USA. The basic fee for Lazard Asset Management LLC is subject to quarterly adjustments based on performance since July 31, 2006, relative to the MSCI All Country World Index excluding USA. The basic fee for Edinburgh Partners Ltd. is subject to quarterly adjustments based on performance since July 31, 2008, relative to the MSCI All Country World Index excluding USA. The basic fee for Hansberger Global Investors, Inc., is subject to quarterly adjustments based on performance for the preceding three years relative to the MSCI Europe, Australasia, Far East Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended October 31, 2010, the aggregate investment advisory fee represented an effective annual basic rate of 0.18% of the funds average net assets, before a decrease of $2,951,000 (0.04%) based on performance. 27 International Value Fund C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2010, the fund had contributed capital of $1,317,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.53% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 
